Exhibit 10.1
NELNET, INC.
SECOND AMENDED EXECUTIVE OFFICERS BONUS PLAN
(Effective April 1, 2009)
1. PURPOSE. Nelnet, Inc. has established this Nelnet, Inc. Executive Officers
Bonus Plan in order to provide the Company’s Chief Executive Officer with an
opportunity to earn annual bonus compensation based upon the Company’s
consolidated net income before taxes, as an incentive and reward for his
leadership, ability and exceptional services.
2. DEFINITIONS. For purposes of the Plan, the following terms shall be defined
as set forth below:
a. “Award” means the amount of bonus compensation to which an Eligible Employee
is entitled for each Plan Year in accordance with sections 4 and 5 of the Plan.
b. “Base Net Income” means the Company’s annual base net income for the Plan
Year as calculated and reported in the Company’s earnings releases and filings.
c. “Base Net Income Per Share” means Base Net Income divided by weighted average
basic number of common shares outstanding as of the end of the Plan Year.
d. “Board” means the Board of Directors of the Company.
e. “Code” means the Internal Revenue Code of 1986, as amended, including
applicable regulations thereunder.
f. “Committee” means the Compensation Committee of the Board.
g. “Company” means Nelnet, Inc., a Nebraska corporation, or any successor
corporation.
h. “Eligible Employee” means the Chief Executive Officer of the Company.
i. “Plan” means the Nelnet, Inc. Executive Officers Bonus Plan, as amended from
time to time.
j. “Plan Year” means a calendar year or such other period established by the
Committee.
k. “Investment Grade Credit Rating” means a credit rating by Standard & Poor’s
of “BBB” or higher, and Moody’s Investor Services of “Baa3” or higher.
3. ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
deem advisable and to interpret the terms and provisions of the Plan. All
determinations made by the Committee with respect to the Plan and Awards
thereunder shall be final and binding on all persons, including the Company and
all Eligible Employees.
4. DETERMINATION OF AWARDS. The amount of the Award payable to each Eligible
Employee for each Plan Year shall equal $500,000 for every $1.00 of Base Net
Income Per Share for the Plan Year, or the pro-rata share thereof. For example
if Base Net Income Per Share equals $2.50 the Award to each Eligible Employee
would equal $1,250,000. Notwithstanding the forgoing, Eligible Employees shall
not be entitled to any Award in any Plan Year in which the Company fails to
maintain an Investment Grade Credit Rating.
5. PAYMENT OF AWARD. The Award of each Eligible Employee for a Plan Year shall
be paid in cash after the Company’s earnings for the Plan Year have been
finalized and announced to the public. If an Eligible Employee dies after the
end of a Plan Year but before receiving payment of any Award, the amount of such
Award shall be paid to a designated beneficiary or, if no beneficiary has been
designated, to the Eligible Employee’s estate, in the form of a lump sum payment
in cash as soon as practicable after the Award for the Plan Year has been
determined.
6. NONTRANSFERABILITY. No Award or rights under this Plan may be transferred
assigned other than by will or by the laws of descent and distribution.
7. AMENDMENTS AND TERMINATION. The Board may terminate the Plan at any time and
may amend it from time to time; provided, however, that no termination or
amendment of the Plan shall adversely affect the rights of an Eligible Employee
or a beneficiary to a previously earned Award.
8. GENERAL PROVISIONS.
a. Nothing set forth in this Plan shall prevent the Board from adopting other or
additional compensation arrangements. Neither the adoption of the Plan or any
Award hereunder shall confer upon an Eligible Employee any right to continued
employment.
b. No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made with
respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.
9. EFFECTIVE DATE. The Second Amended Plan shall be effective as of April 1,
2009. Notwithstanding the effective date, however, the Eligible Employee’s
potential Award for the 2009 Plan Year shall be calculated on the basis of the
entire 2009 Plan Year.

 

